Citation Nr: 1713732	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery.  

2.  Entitlement to service connection for a respiratory disorder, to include pulmonary emboli.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1975 to December 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, that denied service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve replacement (listed as a bicuspid aortic valve, status post valve replacement), on a de novo basis.  By this decision, the RO also denied service connection for a respiratory disorder, to include pulmonary emboli (listed as a pulmonary embolism).  

The Board observes that the June 2010 RO decision (noted above) denied the Veteran's claim for entitlement to service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve replacement, on a de novo basis.  The Board notes, however, that service connection for that disability was previously denied, including in a final May 1978 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve replacement.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In February 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

The issue of entitlement to service connection for a respiratory disorder, to include pulmonary emboli, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, in May 1978, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, is caused, in part, by his service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The May 1978 RO decision that denied entitlement to service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, as secondary to service-connected hypertension, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO denied service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, in May 1978.  The Board notes that there was no new and material evidence received within one year of the May 1978 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The May 1978 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the May 1978 RO decision included the Veteran's service treatment records; VA examination reports; and the Veteran's own statements.  The RO denied service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery (listed as a bicuspid aortic valve) on the basis that an extra systolic heart sound was not considered a disability, but a congenital condition, which was not ratable, as it was only a finding.  The RO noted that the Veteran's induction examination was normal and that he was first seen in June 1976 following a two-day history of positional dizziness.  The RO indicated that the Veteran reported, at that time, that if he moved his head quickly or stood up quickly, he had trouble focusing his eyes and he felt like he would lose his balance.  It was noted that the Veteran also indicated that when he walked and moved his head quickly, he would feel off balance.  The RO reported that the Veteran remained hospitalized until July 1976 and that his blood pressure readings were at the upper limits of normal at about 140/90 during his hospitalization.  The RO stated that a cardiologist found an early systolic ejection murmur within an early systolic sound, and felt that such condition was due either to a split S-1, or an ejection click.  The RO indicated that the Veteran's condition improved, but that with strenuous exertion, or many quick movements, he would again have positional imbalance.  It was noted that the Veteran was given medication for about ten days and that his condition continued to improve and that a diagnostic impression of positional dysequilibrium of an uncertain etiology was provided in addition to a benign extra heart sound.  The RO further reported that a March 1978 VA examination electrocardiogram reveals sinus arrhythmia with occasional premature auricular contraction.  

The evidence received since the May 1978 RO decision includes post-service private treatment records; VA treatment records; VA examination reports; and statements and testimony from the Veteran.  

A March 2010 VA heart examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he underwent aortic valve replacement surgery in 1991.  It was noted that the original records from the medical center were destroyed after ten years.  The Veteran indicated that he was told, at that time, that he had a bicuspid aortic valve, that his service-connected hypertension caused his valve to fail faster than normal, and that he had to have the valve replaced.  

The diagnoses included hypertension, since 1976, with service connection since 1977, and with several blood pressure readings showing that it was difficult to control, with some readings within normal limits, but several readings of around 160/110, and a bicuspid aortic valve, status post valve surgery in 1991.  The examiner indicated that he had no records from the Veteran's aortic valve surgery because his records were destroyed and that, as such, it was impossible for him to determine with certainty how the Veteran's blood pressure control was at that time.  The examiner stated that it was well know that patients who had aortic stenosis or a bicuspid aortic valve should control their blood pressure to reduce pressure inside the aorta, a step which could halt or delay progression of the stenosis.  The examiner commented that despite having no data regarding the Veteran's blood pressure by the time of his surgery, he had to state, based on the blood pressure readings by the time he was discharged from the service in 1977, that it was at least as likely as not that the Veteran's service-connected hypertension played a role in the acceleration of the stenosis of his congenital bicuspid valve leading to the need for surgery.  

In a June 2010 addendum to the March 2010 VA heart examination report, the same examiner indicated that in regard to the Veteran's functional capacity, he had no limitations and that he was able to perform more than 8 to 10 METs at work.  The examiner maintained that the Veteran's service-connected hypertension did not aggravate his functional capacity or impact his lifestyle.  It was noted that the typical functional impairment in METs that a patient would be experiencing when an aortic valve replacement was needed, was variable, having normal functional capacity to being severely impaired.  The examiner stated that an aortic valve surgery for aortic stenosis was performed either for syncope/presyncope, evidence of angina, evidence of heart failure, or for some combination of those conditions.  The examiner reported that he had no available data to verify why the Veteran's surgery was performed, but after his surgery, his functional capacity was normal.  The examiner stated that his statement at the March 2010 VA heart examination report, simply related to the timing of the surgery.  The examiner commented that he would have to resort to speculation, but that if the Veteran did not have hypertension, the need for the aortic valve surgery could have been delayed, and not eliminated, for at least five years.  

In a February 2011 addendum to the March 2010 VA examination report, the examiner stated that the records from the Veteran's hospitalization were now available.  The examiner reported that in April 1991, the Veteran was admitted for an elective catheterization after an echocardiogram showed a bicuspid aortic valve with severe aortic insufficiency.  It was noted that the coronaries were normal at that time and that the left ventricular ejection fraction was 50 to 55 percent.  The examiner related that an aortic root injection shows severe wide open aortic insufficiency.  The examiner indicated that, at that time, the cusps were not well visualized, but that two were suspected.  The examiner stated that there was mild dilation of the left ventricle and that the Veteran's aortic root was dilated.  It was noted that the right heart pressures, the pulmonary capillary wedge pressure, and the Veteran's blood pressure, were all normal at that time.  The examiner stated that a clinical visit before the Veteran's catheterization shows a blood pressure reading of 162/82 and that he had a murmur for fifteen years.  The examiner referred to a medical treatise.  The examiner stated that, in summary, the surgery that the Veteran had was not for aortic stenosis, but for severe aortic insufficiency.  The examiner maintained that there was no data to support a statement regarding an association between hypertension management and acceleration of aortic insufficiency in a patient with a congenital bicuspid aortic valve.  

The Board observes that in the evidence available at the time of the May 1978 RO decision, there was no evidence specifically relating the Veteran's current heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, to his to his period of service, or to his service-connected hypertension.  The Board notes that the examiner, pursuant to the March 2010 VA heart examination report, indicated that it was at least as likely as not that the Veteran's service-connected hypertension played a role in the acceleration of the stenosis of his congenital bicuspid valve leading to the need for surgery.  Additionally, in a June 2010 addendum, the same examiner further stated that if the Veteran did not have hypertension, the need for the aortic valve surgery could have been delayed, and not eliminated, for at least five years.  The Board observes that the Veteran is service-connected for hypertension.  Therefore, the examiner indicated a relationship, at least in part, between the Veteran's claimed heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, and his service-connected hypertension.  The evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the March 2010 VA heart examination report, to include the June 2010 addendum, is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, stemming from the Veteran's period of service, or, for that matter, from a service-connected disability.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the May 1978 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for entitlement to service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, will be addressed further in the remand section.  

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran is service-connected for hypertension.  The Veteran contends that he has a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, that is related to service, or, more specifically, that is related to his service-connected hypertension.  He maintains that when he had surgery to have his valve replaced in 1991, he was told by the doctor that his hypertension caused his bicuspid aortic valve to fail faster than normal.  He states that he developed cardiac problems as a result of his hypertension and that he required heart surgery.  

The Veteran served on active duty in the Army from January 1975 to December 1977.  

The Veteran's service treatment records show treatment for heart problems.  Such records also indicate that the Veteran was treated for hypertension.  On a medical history form at the time of an October 1974 induction examination, the Veteran checked that he did not have heart trouble.  The reviewing examiner did not refer to any heart problems.  The October 1974 objective induction examination report includes a notation that the Veteran's heart was normal.  

A July 1976 hospital narrative summary indicates that the Veteran was admitted in June 1976 with a forty-eight hour history of positional dizziness.  The examiner stated that the Veteran found that if he moved his head quickly, or stood up quickly, he would have difficulty focusing his eyes and he would feel as though he might lose his balance.  It was noted that the Veteran found that if he was walking and moved his head, he would also feel off balance.  The examiner reported that the Veteran had an upper respiratory infection for about seventy-two hours with symptoms of rhinorrhea, stuffiness in the head, a non-productive cough, and a sore throat.  The examiner stated that the Veteran reported that he had taken some aspirin and perhaps an ounce or so of Vicks Formula 44, but that the medications were taken after the onset of his symptoms of positional imbalance.  The examiner indicated that the Veteran's history revealed that he had intermittent mild elevation of his blood pressure.  It was noted that in February 1976, the Veteran was seen for a throbbing bioccipital headache, which was quite severe for three days, and that his blood pressure was found to be elevated on those three days.  

The examiner reported that the Veteran was seen by a cardiologist and that he was found to have an early systolic ejection murmur with an early systolic sound.  It was noted that the cardiologist felt that such was either due to a split S-1 or an ejection click.  The examiner stated that the cardiologist arranged for the Veteran to have a phonocardiogram which suggested an early systolic prolapse of the mitral valve with normal chamber sizes.  The examiner indicated that the cardiologist disagreed with that interpretation and felt that the Veteran's extra sound was benign in nature.  

The diagnoses were positional equilibrium of an uncertain etiology and a benign extra heart sound.  The examiner reported that the Veteran's positional dysequilibrium was either due to a peripheral vestibular problem such as acute labyrinthitis, or an episode of brain stem inflammation involving a small area related to vestibular and/or cerebellar pathways.  The examiner stated that the Veteran's symptoms had resolved and he was returned back to duty.  The examiner maintained that the Veteran probably had labile hypertension which required no treatment at the present time.  It was noted that the cardiologist asked to see the Veteran in a return visit in about six months' time with respect to his extra heart sound.  

A January 1977 treatment entry notes that the Veteran reported that he was hospitalized six months earlier and that he would like to see the physician he saw a that time.  The impression was hypertension, controlled, and an extra heart sound.  

A March 1977 treatment entry indicates that the Veteran was seen for chest pains.  There was a notation that the Veteran would be referred to cardiology.  A diagnosis was not provided at that time.  Another March 1977 entry, the next day, indicates that the Veteran was seen for "heart pains."  The examiner reported that the Veteran was seen the previous day and was referred to cardiology.  It was noted that the Veteran wanted a profile to not go out in the field.  The examiner stated the he called the cardiology clinic and they stated that the Veteran had been there the previous week for a profile and a physician refused to give him one.  The examiner indicated that the Veteran was back with a complaint that he was having trouble in the field when he had on all his gear.  The examiner maintained that the Veteran appeared to be upset about his heart murmur.  The examiner reported that he was on medication and that he had been told to eat an orange and a banana daily which he could not do in the field, and he wanted a profile to have his company furnish the orange.  The examiner reported that the Veteran was told to use a salt substitute.  A March 1977 report from the cardiology clinic, on that same day, notes that the Veteran was seen for a possible lesion and that he was last seen for complaints of vague chest pain.  It was reported that the Veteran had dizziness.  The impression was hypertension, mild, with an aortic ejection click.  

A November 1977 treatment entry notes that the Veteran was seen in a cardiology clinic.  The assessment was hypertension and congenital heart disease with an aortic valve and aortic regurgitation, class 1A.  A subsequent November 1977 treatment entry notes that the Veteran had high blood pressure and that he was seen for a follow-up.  The assessment was high blood pressure and a bicuspid aortic valve.  

A December 1977 consultation report indicates that the Veteran had essential hypertension, well controlled on medication, and a congenital heart condition with a bicuspid aortic valve and some aortic regurgitation, class 1A.  There was a notation that the Veteran's profile was unchanged.  

On medical history form at the time of the December 1977 separation examination, the Veteran checked that he had heart trouble and high or low blood pressure.  The reviewing examiner reported that the Veteran had essential high blood pressure and a bicuspid aortic valve.  It was noted that the Veteran was being followed by cardiology.  A December 1977 objective separation examination report notes that the Veteran had an aortic ejection click, bicuspid aortic valve.  It was also noted that that the Veteran had essential hypertension and that he was presently under treatment, and that he had a bicuspid aortic valve and that he was being followed by cardiology.  

Post-service private and VA treatment reports, including VA examination reports, indicate that the Veteran was treated for variously diagnosed heart problems, to include severe aortic insufficiency; probable congestive heart failure; cardiac arrhythmias; rule our coronary artery disease; a heart valve replaced by other means; a prosthetic aortic valve; residuals of an aortic valve replacement (polycarbon), status post bicuspid valve; and aortic valve replacement, congenital valve abnormality.  

The Board notes that a VA examiner, pursuant to a March 2010 VA heart examination, as well as a June 2010 addendum, and a February 2011 addendum, addressed the etiology of the Veteran's claimed heart disorder.  A VA examiner, pursuant to a March 2010 VA pulmonary examination report, also addressed the etiology of the Veteran's claimed heart disorder.  

A March 2010 VA heart examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he underwent aortic valve replacement surgery in 1991.  It was noted that the original records from the medical center were destroyed after ten years.  The Veteran indicated that he was told, at that time, that he had a bicuspid aortic valve, that his service-connected hypertension caused his valve to fail faster than normal, and that he had to have the valve replaced.  

The diagnoses included hypertension, since 1976, with service connection since 1977, and with several blood pressure readings showing that it was difficult to control, with some readings within normal limits, but several readings of around 160/110, and a bicuspid aortic valve, status post valve surgery in 1991.  The examiner indicated that he had no records from the Veteran's aortic valve surgery because his records were destroyed and that, as such, it was impossible for him to determine with certainty how the Veteran's blood pressure control was at that time.  The examiner stated that it was well know that patients who had aortic stenosis or a bicuspid aortic valve should control their blood pressure to reduce pressure inside the aorta, a step which could halt or delay progression of the stenosis.  The examiner commented that despite having no data regarding the Veteran's blood pressure by the time of his surgery, he had to state, based on the blood pressure readings by the time he was discharged from the service in 1977, that it was at least as likely as not that the Veteran's service-connected hypertension played a role in the acceleration of the stenosis of his congenital bicuspid valve leading to the need for surgery.  

In a June 2010 addendum to the March 2010 VA heart examination report, the same examiner maintained that the Veteran's service-connected hypertension did not aggravate his functional capacity or impact his lifestyle.  It was noted that the typical functional impairment in METs that a patient would be experiencing when an aortic valve replacement was needed, was variable, having normal functional capacity to being severely impaired.  The examiner stated that an aortic valve surgery for aortic stenosis was performed either for syncope/presyncope, evidence of angina, evidence of heart failure, or for some combination of those conditions.  The examiner reported that he had no available data to verify why the Veteran's surgery was performed, but after his surgery, his functional capacity was normal.  The examiner stated that his statement at the March 2010 VA heart examination report, simply related to the timing of the surgery.  The examiner commented that he would have to resort to speculation, but that if the Veteran did not have hypertension, the need for the aortic valve surgery could have been delayed, and not eliminated, for at least five years.  

In a February 2011 addendum to the March 2010 VA examination report, the examiner stated that the records from the Veteran's hospitalization were now available.  The examiner reported that in April 1991, the Veteran was admitted for an elective catheter after an echocardiogram showed a bicuspid aortic valve with severe aortic insufficiency.  It was noted that the coronaries were normal at that time and that the left ventricular ejection fraction was 50 to 55 percent.  The examiner related that an aortic root injection shows severe wide open aortic insufficiency.  The examiner indicated that, at that time, the cusps were not well visualized, but that two were suspected.  The examiner stated that there was mild dilation of the left ventricle and that the Veteran's aortic root was dilated.  It was noted that the right heart pressures, the pulmonary capillary wedge pressure, and the Veteran's blood pressure, were all normal at that time.  The examiner stated that a clinical visit before the Veteran's catheterization shows a blood pressure reading of 162/82 and that he had a murmur for fifteen years.  The examiner referred to a medical treatise.  The examiner stated that, in summary, the surgery that the Veteran had was not for aortic stenosis, but for severe aortic insufficiency.  The examiner maintained that there was no data to support a statement regarding an association between hypertension management and acceleration of aortic insufficiency in a patient with a congenital bicuspid aortic valve.  

A March 2010 VA pulmonary examination report notes that the Veteran's claims file was not available even one week after the Veteran was seen, but that the claims file was provided for a March 2010 VA heart examination.  The Veteran reported that he was service-connected for hypertensive vascular disease since 1977.  He indicated that he had an aortic valve replaced in 1991 and that he was told that his hypertension accelerated the failure of his native valve leading to the valve replacement.  The examiner stated that as to question whether it was at least as likely as not that the aortic valve replacement was related to the service-connected hypertension, the VA examiner, pursuant to the March 2010 VA heart examination, opined that it was at least as likely as not that the Veteran's service-connected hypertension played a role in the acceleration of the stenosis of his congenital bicuspid valve leading to the need for surgery.  

In a March 2010 addendum to the March 2010 VA pulmonary examination report, the examiner indicated that the claims file was reviewed.  The examiner stated that cardiology had already opined that the Veteran's service-connected hypertension played a role in the acceleration of the stenosis of his congenital bicuspid valve leading to the need for surgery.  

The Board observes that the Veteran was treated for heart problems during service.  The diagnoses included a benign extra heart sound; an aortic ejection click; congenital heart disease, with an aortic valve and aortic regurgitation, class 1A; a bicuspid aortic valve; and an aortic ejection click, bicuspid aortic valve.  The Board finds that the Veteran's bicuspid aortic valve diagnosed during service is a disease rather than a defect.  The Board notes that the examiner, pursuant to the March 2010 VA heart examination report, following a review of the claims file, specifically indicated that it was at least as likely as not that the Veteran's service-connected hypertension played a role in the acceleration of the stenosis of his congenital bicuspid valve leading to the need for surgery.  Additionally, in a June 2010 addendum, the same examiner further stated that if the Veteran did not have hypertension, the need for the aortic valve surgery could have been delayed, and not eliminated, for at least five years.  

The Board observes that in a February 2011 addendum to the March 2010 VA heart examination, the same examiner, after review of the Veteran's treatment reports at the time of his valve replacement, found that there was no data to support a statement regarding an association between hypertension management and acceleration of aortic insufficiency in a patient with a congenital bicuspid aortic valve.  The Board observes that the examiner essentially contradicted his prior March 2010 and June 2010 opinions.  Additionally, the Board notes that the examiner, pursuant to a March 2010 VA pulmonary examination, and a March 20210 addendum, following a review of the claims file, restated the original opinion of the VA examiner, pursuant to the March 2010 VA heart examination, that the Veteran's service-connected hypertension played a role in the acceleration of the stenosis of his congenital bicuspid valve leading to the need for surgery.  The VA examiner, pursuant to the March 2010 VA pulmonary examiner, clearly did not disagree with the original positive opinion at the time of the March 2010 heart examination.  

Therefore, based on the totality of the evidence, to include the positive opinions provided by the VA examiner, pursuant to the March 2010 heart examination report, the Board finds that the Veteran's current heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, is due, at least in part, to his service-connected hypertension.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against granting service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, on a secondary basis.  The Board therefore finds that the Veteran's heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, is due to or the result of his service-connected hypertension.  Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, has been received; to this limited extent, the appeal is granted.  

Service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, as secondary to service-connected hypertension, is granted.  

REMAND

The remaining issue on appeal is entitlement to service connection for a respiratory disorder, to include pulmonary emboli.  

The Veteran is service-connected for hypertension.  Additionally, the Board has now also granted service connection for a heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery.  

The Veteran contends that he has a respiratory disorder, to include pulmonary emboli, that is related to service, or, more specifically, that is related to his now service-connected heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery.  

The Veteran is competent to report having respiratory problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records refer to a respiratory problem on one occasion.  A July 1976 hospital narrative summary indicates that the Veteran was admitted in June 1976 with a forty-eight hour history of positional dizziness.  The examiner reported that the Veteran had an upper respiratory infection for about seventy-two hours with symptoms of rhinorrhea, stuffiness in the head, a non-productive cough, and a sore throat.  The examiner stated that the Veteran reported that he had taken some aspirin and perhaps an ounce or so of Vicks Formula 44, but that the medications were taken after the onset of his symptoms of positional imbalance.  The diagnoses were positional equilibrium of an uncertain etiology and a benign extra heart sound.  

Post-service private and VA treatment records show treatment for variously diagnosed respiratory problems, to include asthma; pulmonary hypertension; pulmonary fibrosis; pulmonary emboli; adult respiratory distress syndrome; and regional interstitial lung disease.  

A March 2010 VA pulmonary examination report notes that the Veteran's claims file was not available even one week after the Veteran was seen, but that the claims file was provided for a March 2010 VA heart examination.  The examiner did not specifically provide diagnoses.  The examiner indicated that, as to whether it was at least as likely as not that the Veteran's recurrent pulmonary embolus was related to his aortic valve replacement, his opinion would depend on the timing of the pulmonary emboli compared to the aortic valve surgery.  The examiner stated that certainly major surgery was a risk factor for pulmonary emboli, but the risk diminished over time following the surgery, especially in someone who progressively resumed their normal levels of activity to the point of returning to work, which the Veteran was able to achieve.  The examiner indicated that the Veteran could not provide specific information about when the pulmonary emboli occurred relative to the surgery.  The examiner related that it should be noted that the Veteran had two disorders associated with a pro-thrombotic tendency, and, thus, he had an increased risk of pulmonary emboli on that basis apart from the surgery.  The examiner indicated that he delayed completion of his opinion in the hope that the claims file would show up for review so that he could ascertain from the medical records when the pulmonary emboli occurred relative to the timing of the aortic valve surgery and, furthermore, how the pulmonary emboli were diagnosed.  The examiner maintained that based on the lack of information about the documentation of the pulmonary emboli, as well as the timing of the pulmonary emboli in relation to the timing of the aortic valve surgery, he was unable to resolve that issue.  

In a March 2010 addendum to the March 2010 VA pulmonary examination report, the same examiner indicated that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The examiner stated that the pulmonary emboli were unlikely related to the aortic valve replacement due to the long time interval of at least eight years between the surgery and the pulmonary emboli, and, thus, the pulmonary emboli were unlikely related to events which occurred during the Veteran's period of service.  

The Board observes that the VA examiner solely addressed the etiology of the Veteran's pulmonary emboli.  The examiner did not address the etiology of other respiratory disorders of record such as asthma; pulmonary hypertension; pulmonary fibrosis; adult respiratory distress syndrome; and regional interstitial lung disease, etc.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the examiner did not address any reports of the Veteran of respiratory problems during service and since service.  See Davidson, 581 F.3d at 1313.  

In light of the deficiencies with the March 2010 VA examination pulmonary examination report, with the March 2010 addendum, the Board finds that the Veteran has not been afforded a VA examination, with an opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for entitlement to service connection for a respiratory disorder, to include pulmonary emboli.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, at the February 2017 board hearing, the Veteran testified that he was awarded disability compensation from the Social Security Administration (SSA).  The Board notes that VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A (c)(3) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As such records may be relevant to the Veteran's claim, an attempt should be made to obtain those records.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for respiratory problems since September 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development must be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service and post-service symptomatology regarding his claimed respiratory disability, to include pulmonary emboli.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed respiratory disorder, to include pulmonary emboli.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current respiratory disorders, to include asthma; pulmonary hypertension; pulmonary fibrosis; pulmonary emboli; adult respiratory distress syndrome; and regional interstitial lung disease, etc.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed respiratory disorders, to include asthma; pulmonary hypertension; pulmonary fibrosis; pulmonary emboli; adult respiratory distress syndrome; and regional interstitial lung disease, etc., are related to and/or had their onset during his period of service.  In responding to this question, the examiner must comment as to whether it is at least as likely as not that any currently diagnosed respiratory disorders, to include asthma; pulmonary hypertension; pulmonary fibrosis; pulmonary emboli; adult respiratory distress syndrome; and regional interstitial lung disease, etc., began in service, regardless of whether they are related to in-service smoking.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for respiratory problems during service, and his reports of respiratory problems since service.  

The examiner must further opine as to whether the Veteran's service-connected heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, and/or hypertension, caused or aggravated any currently diagnosed respiratory disorders, to include asthma; pulmonary hypertension; pulmonary fibrosis; pulmonary emboli; adult respiratory distress syndrome; and regional interstitial lung disease, etc.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed respiratory disorders, to include asthma; pulmonary hypertension; pulmonary fibrosis; pulmonary emboli; adult respiratory distress syndrome; and regional interstitial lung disease, etc., by the Veteran's service-connected heart disorder, diagnosed as a bicuspid aortic valve, status post valve surgery, and/or hypertension, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed respiratory disabilities, prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


